DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 01/21/2021 has been considered.
Claims 1-6, 11-16 are amended. 
Claims 1-20 are pending in this application and an action on the merits follows.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. (U.S. 9120622 B1, hereinafter Elazary) in view of Burkart et al. (US 20100277280 A1, hereinafter Burkart).
Regarding claims 1 and 10, Elazary discloses:
A method for inventorying objects in a zone of interest (ZOI), comprising:  7:25-40, 9:40-67, 10:1-45, 11:30-40; figures 2, 8, 11, 12; 
identifying, by a robot, a first marker of a plurality of markers, the marker at a first location; Figure 11 and 122 9:40-67, 10:1-45 - the robot scan the new shelf identifier; the robot scans (at 1140) each and every unique item/bin organized to that shelf and maps the location of the shelf; the location of the shelf and bin identifier is compiled into the map of the distribution site; (1170) the robot is able to ascertain the location of each and every item within the distribution site; the process continues until all shelves and bins are identified;
the marker for use in collection of information about objects in a-the same ("ZOI) as a second marker, at a second location; 11:30-40 - the robots automate inventory management…inspect quantities in stock when going about fulfilling orders. When a robot retrieves a bin from a shelf [the shelf and bin in the same zoi], the robot can identify the quantity; The robots can then provide the item quantities to the control center; further see  7:25-40 - the robot uses its sensors…to obtain a nearest identifier that is affixed to either the distribution site floor or the nearest shelf to where the robot is currently located; the robot rises along the z-axial plane scanning identifiers affixed to the bins to identify the bin containing the customer order item; Examiner note: Therefore, the robot uses the shelf identifier/first marker and bind identifier/ the second marker from the same ZOI to identify a bins contain item;
autonomously creating, by the robot, a data mapping specifying the first location of the first marker and the second location of the second marker; and Figure 11 and 12 9:40-67, 10:1-45 - the robot scan the new shelf identifier; the robot scans (at 1140) each and every unique item/bin organized to that shelf and maps the location of the shelf; the location of the shelf and bin identifier is compiled into the map of the distribution site; (1170) the robot is able to ascertain the location of each and every item within the distribution site; Examiner Note: Therefore, the map is created with the location of the first and second marker/ shelf and bins;
autonomously performing the following inventorying operations by the robot: detecting when the robot enters the ZOI using the data mapping; and Figure 8 7:25-40 - the robot uses its sensors, specifically cameras, to obtain a nearest identifier that is affixed to either the distribution site floor or the nearest shelf to where the robot is currently located; the robot rises along the z-axial plane scanning identifiers affixed to the bins to identify the bin containing the customer order item; 10:35-45 –scanning the closest shelf identifier and by referencing the generated map, the robot can at any time determine its location within the distribution site;
determining at least a number of the objects in the ZOI. 11:30-38 - The robots automate inventory management by using the set of load cells on the retriever to inspect quantities in stock when going about fulfilling orders. When a robot retrieves a bin from a shelf, the robot can identify the quantity; The robots can then provide the item quantities to the control center; 7:25-40; 10:35-45;
 In addition to claim 10, “A robot, comprising: a processor; and a computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for inventorying objects in a zone of interest (ZOI), wherein the programming instructions comprise instructions to:”   7:25-40, 9:40-67, 10:1-45, 11:30-40; figures 2, 8, 11, 12;
Elazary discloses a robot that maps the location of shelf identifiers; does not disclose “first marker to be adjusted”,  “first adjusted marker”, “autonomously adjusting, by the robot, the identified first marker from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI”; however, Burkart - ¶57 - Such a periodic-waking tag implementation may be employed, for example, to avoid packet collisions in RFID system environments where there are many RFID tags 180 coexisting in the same RFID system coverage area by programming the tags such that they wake up to listen for NBFM communications in random order and at different times from each other; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Elazary to include the above limitations as taught by Burkart, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Burkart, ¶57).
	Regarding claims 3 and 13, Elazary discloses: 
	further comprising detecting, by the robot, when a piece of display equipment has been re-located within the area, wherein the identifying is in response to the detecting.   12:30-56 the control center then instructs (at 1330) the robots to reposition the shelfs or bins, the robots reposition (at 1340) the shelves and/or bins as instructed. In doing so, the robots also update (at 1350) their distribution site maps to account for the changing of shelf and bin positions; 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary and Burkart combination as applied to claims 1 and 11, and further in view of Sinha (US 20090021343 A1).
Regarding claims 2 and 12, the combination, specifically Elazary discloses the markers as RFID tags 5:19-36 and 9:20-35 11:5-11; does not disclose wherein each of the first marker and second marker comprises beacon, or a camera; however, Sinha disclose - Active RFID tags 101 are also known as beacons… Examples of active RFID tags 101 include an automated toll collection tag, a locator beacon, a global positioning satellite (GPS) locator beacon, among others.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Sinha, in order to protect intrusion, (see: Sinha, ¶6).
Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary and Burkart combination as applied to claims 1 and 11, and further in view of Mohand et al. (US 20160121487 A1, hereinafter Mohan).
	Regarding claims 4 and 14, the combination, specifically Elazary discloses:
	modifying the data mapping to specify a current disposed location of the third marker.   9:40-67 and 10:1-45 – the robot maps the shelves and bins; the robot determines (at 1150) whether the distribution site is fully mapped, if not continue mapping
	The combination, specifically Elazary discloses the markers as RFID tags 5:19-36 and 9:20-35 11:5-11; however, does not explicitly disclose further comprising: second identifying, by the robot, at least one location covering the ZOI at which third marker is to be disposed; performing operations by the robot to dispose the third marker at the identified location; and Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building  (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 3151-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
	Regarding claims 5 and 15, the combination, specifically Elazary discloses:
	further comprising second detecting, by the robot, a piece of display equipment which has recently been added to the ZOI, wherein the identifying is in response to the second detecting. 12:30-56 - The robots reposition (at 1340) the shelves and/or bins as instructed. In doing so, the robots also update (at 1350) their distribution site maps to account for the changing of shelf and bin positions
	Regarding claims 6 and 16, the combination, specifically Elazary discloses:
	further comprising second determining, by the robot, an additional marker within the ZOI in order for a current objective of an inventorying system to be met during the inventorying process, where the second identifying is in response to the second determining. Elazary - 9:40-67 and 10:1-45 – the robot maps the shelves and bins; the robot determines (at 1150) whether the distribution site is fully mapped, if not continue mapping; 11:30-40 - inventory quantity is identify;
	The combination does not specifically disclose that an additional marker is to be disposed within the ZOI; however, Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 3151-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary and Burkart combination as applied to claims 1 and 11, and further in view of Beaulieu et al. (US 20170026818 A1, hereinafter Beaulieu).
Regarding claims 7 and 17, the combination, specifically Elazary discloses the first marker as RFID tags 5:19-36 and 9:20-35 11:5-11;  further comprising: third determining, by the robot, a battery status of a-one of the first marker and the second marker; and autonomously replacing, by the robot, the marker or a battery of the third determined marker.  Beaulieu discloses – ¶17 - identifying an error associated with the beacon and outputting an indication of the error via a user interface. The user interface can include a feature for indicating that the error is being addressed by replacing the beacon; (¶114) the determination of error is related to the battery level of the beacon being detect as below the threshold; further see ¶¶109-115;
the combination to include the above limitations, as taught by Beaulieu in order to receive status information of the battery, and insurer all of the beacons are in communicating with the robot, (see: Beaulieu, ¶¶109-113).
Claims 8, 9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (990), Mohan, and Elazary(912) combination as applied to claims 1 and 11, and further in view of SUBRAMANIAN (US 20130049925 A1).
	Regarding claims 8 and 18, the combination, specifically Elazary discloses the markers 5:19-36 and 9:20-35 11:5-11; however does not specifically disclose wherein adjusting comprises adjusting a beam emitted from the first marker so that a coverage area of the first marker matches a camera FOV of the second marker.  SUBRAMANIAN discloses -  “the external system may be configured to dynamically control the orientation of the RFID tag reader antenna (and the camera, when it is included with the RFID tag reader antenna) and camera, and to adjust the zoom setting and other operational features of the camera”, ¶¶12-18, figure 1 and 3;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify a robot taught the combination, to include the above limitations, as taught by SUBRAMANIAN, in order to enable inventory to be taken accurately, (see: SUBRAMANIAN, para. 5). 
Regarding claims 9 and 19, the combination, specifically Elazary discloses:
wherein the inventorying operations further comprise using information obtained from images captured by at least one camera and information obtained from reading at least one Radio Frequency Identifier ("RFID") tag. 9:27-28 - using the set of cameras 410-430, the robot  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary (990), Mohan, and Elazary(912) combination as applied to claims 1 and 11, and further in view of Hines (U.S. 20160057613 A1).
Regarding claims 10 and 20, specifically Elazary discloses the markers as RFID tag 5:19-36 and 9:20-35 11:5-11; wherein the programming instructions further comprise instructions to cause to adjust power levels of the first and second markers; Hines discloses: “the output power can be adjusted such that at a minimum output power, the wireless beacon 100 can be detected by external devices that are up to about 0.3 meters (e.g., about 1 foot) away from the wireless beacon 100. Moreover, in a maximum output power, the wireless beacon 100 can be detected by external devices that are up to about 45 meters (150 feet) away from the wireless beacon 100. The beacon settings 112 can also include a maximum allowed displacement setting. The maximum allowed displacement setting can control a maximum displacement (movement) that is permitted by the wireless beacon 100 prior to the wireless beacon 100 changing operation modes”, ¶25)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination to include the above limitations, as taught by Hines in order to reduce power consumption and cost while maintaining a communication range (see: Hines, para. 4, 21). 

Response to Arguments
	Applicant’s arguments with respect to U.S.C 103 rejection have been considered but are moot in view of the new grounds of rejection. 
	In addition, regarding argument of page 8. Elazary discloses the zone of interest in the distribution sites are defined by the identifiers of the shelves and bins, therefore Elazary teaches the claimed concept. In addition, Examiner also would like to direct applicant’s attention that the markers are not limited to beacons or cameras on claims 1, 3-7, 10-11, 13-17, 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/VANESSA DELIGI/Patent Examiner, Art Unit 3627         



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627